Title: To George Washington from Colonel Charles Mynn Thruston, 2 June 1777
From: Thruston, Charles Mynn
To: Washington, George


Whippany [N.J.] 2 June 1777. Introduces the bearer “Mr John Byrn whom I have appointed Adjutant to the Regiment now raising for Me. . . . While the Companies are recruiting He concieves it will be in his power to lend a good helping hand to the difficult task, in the South Western Frontier of Virga; Where he has some popular connexions. . . . I could wish therefore, If Your Excellency have no objection, that He might reiceve about two hundred pounds enlisting Money; and the more, as two of the Capts. appointed by Me, Will not serve. Mr Byrn, I think, will raise a Company sooner than any man within my knowledge. And I fear there will be but too great Need for every assistance to be had, in order to the filling up the Regiment.”
